DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Prosecution History
 Applicant has amended claims 1-3. Claims 1-3 are amended by Examiner’s Amendment below. Claims 1-3 are pending and are have been allowed for the reasons below. 
Reply to Applicant’s Remarks
 Applicant’s remarks filed 01/26/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendments overcome the Claim Objections of claims 1-3. Accordingly, the Objections are hereby withdrawn.
Interpretations under 35 U.S.C. 112(f):
	Applicant’s amendments have avoided the interpretation of “a mode selection device” in claim 2 under 35 U.S.C. 112(f).
 Claims Rejections under 35 U.S.C. 103:
	Applicant’s amendments to the independent claims overcomes the previous 35 U.S.C. 103 rejections set out in the previous final office action. For reasons below, the pending claims have been determined to be allowable over the prior art. 

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in a telephone interview with John Mattingly on 23 May 2022.
 The application has been amended as follows:

1. (Currently amended) A hydraulic excavator comprising:
        an engine;
        a hydraulic pump driven by the engine;
        a multi-joint 
        a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump;
        a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators; 
        an engine control dial in which a desired engine speed is input by an operator as a control engine speed; and 
        a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, wherein
        the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the area limiting control is prohibited by switching the machine control ON/OFF switch to the OFF position, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed,  
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed, and
in the case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.

2. (Currently amended) A hydraulic excavator comprising:
        an engine;
        a hydraulic pump driven by the engine;
        a multi-joint 
        a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump;
        a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators; 
        an engine control dial in which a desired engine speed is input by an operator as a control engine speed; and 
        a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, 
        the hydraulic excavator further comprising: 
        a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited; and 
        an excavation mode switch which selects, as a control mode for the area limiting control, one of an accuracy preference mode in which a speed at which the work implement approaches the predetermined target surface is limited and a responsiveness preference mode in which an offset target surface obtained by upwardly offsetting the predetermined target surface by a predetermined value is used as the target surface during the area limiting control and in which the speed at which the work implement approaches the offset target surface is not limited, wherein
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the OFF position, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the ON position and where the accuracy preference mode is selected by the excavation mode switch, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the ON position and where the responsiveness preference mode is selected by the excavation mode switch, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, and
in case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.

3. (Currently amended) A hydraulic excavator comprising:
        an engine;
        a hydraulic pump driven by the engine;
        a multi-joint 
        a plurality of hydraulic actuators driving the work implement by a hydraulic working fluid delivered from the hydraulic pump;
        a plurality of operation levers outputting operation signals to the plurality of hydraulic actuators; 
        an engine control dial in which a desired engine speed is input by an operator as a control engine speed; and 
        a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, wherein
        the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the OFF position, the controller is further configured to executes the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the ON position and where distance between the work implement and the predetermined target surface exceeds a predetermined value, the controller is further configured to executes the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the ON position and where the distance between the work implement and the predetermined target surface is the predetermined value or less, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed, and
in a case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.
  
ALLOWABLE SUBJECT MATTER
 Claims 1-3 are pending and allowed. Claims 1-3 are currently amended.  
 The closest prior art of record is: 
Fujishima US 6169948;
Narazaki US20130190994.

 The following is an examiner’s statement of reasons for allowance:
As per Claim 1
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 
        	a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, wherein
        the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited, 
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the area limiting control is prohibited by switching the machine control ON/OFF switch to the OFF position, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed,  
        in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the area limiting control is permitted by switching the machine control ON/OFF switch to the ON position, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed, and
in the case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.



As per Claim 2
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 
a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, 
the hydraulic excavator further comprising: 
a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited; and 
an excavation mode switch which selects, as a control mode for the area limiting control, one of an accuracy preference mode in which a speed at which the work implement approaches the predetermined target surface is limited and a responsiveness preference mode in which an offset target surface obtained by upwardly offsetting the predetermined target surface by a predetermined value is used as the target surface during the area limiting control and in which the speed at which the work implement approaches the offset target surface is not limited, wherein 
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state the machine control ON/OFF switch is switched to the OFF position, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, 
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and the machine control ON/OFF switch is switched to the ON position and where the accuracy preference mode is selected by the excavation mode switch, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed,
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and the machine control ON/OFF switch is switched to the ON position and where the responsiveness preference mode is selected by the excavation mode switch, the controller is further configured to execute the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, and
in case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.

As per Claim 3
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 
a controller which is configured to control an engine speed of the engine at the control engine speed input to the engine control dial, execute low engine speed control to make the engine speed of the engine a low engine speed that is lower than the control engine speed input to the engine control dial when a predetermined period of time has elapsed from a point in time when all of the plurality of operation levers have attained a neutral state, and execute area limiting control of the plurality of hydraulic actuators such that an operational range of the work implement is limited to an area on a predetermined target surface and an area above the predetermined target surface, wherein 
the hydraulic excavator further comprises a machine control ON/OFF switch which selects between an ON position where execution of the area limiting control by the controller is permitted and an OFF position where execution of the area limiting control is prohibited, 
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and the machine control ON/OFF switch is switched to the OFF position, the controller is further configured to executes the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed, 
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and the machine control ON/OFF switch is switched to the ON position and where distance between the work implement and the predetermined target surface exceeds a predetermined value, the controller is further configured to executes the low engine speed control, thereby controlling the engine speed of the engine at the low engine speed,  
in a case where the predetermined period of time or more has elapsed from the point in time when all of the plurality of operation levers have attained the neutral state and where the machine control ON/OFF switch is switched to the ON position and where the distance between the work implement and the predetermined target surface is the predetermined value or less, the controller is further configured to not execute the low engine speed control and control the engine speed of the engine at the control engine speed, and
in a case where at least one operation lever of the plurality of operation levers is operated or in a case where the predetermined period of time or more has not yet elapsed from the point in time when all of the plurality of operation levers have attained the neutral state, the controller is further configured not to execute the low engine speed control and control the engine speed of the engine at the control engine speed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Inquiry
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667